23 So. 3d 940 (2009)
STATE ex rel. Paul E. STEWART, Sr.
v.
STATE of Louisiana.
No. 2009-KH-2533.
Supreme Court of Louisiana.
December 18, 2009.
The application is transferred to the 4th circuit, court of appeal with instructions to the court to act on relator's application for supervisory writs from a denial of motion to correct an illegal and invalid sentence as relator shows by Inmate's Request for Legal/Indigent Mail receipt that the application was submitted. The district court is *941 ordered to provide this Court with a copy of its judgment.